Title: To James Madison from John Gavino, 21 October 1802
From: Gavino, John
To: Madison, James


					
						No. 101
						Sir
						Gibr. 21st. Octr. 1802
					
					I have only time to hand you the inclosed from Consul OBrien w: Copy of his Letter to me 

under 3d. Inst.  I refer to mine No. 100  ⅌ this Conveyance, & have the honor to be, Sir 

Your most obedt. & most he. St.
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
